Citation Nr: 1036919	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  02-11 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for 
plantar fasciitis of the right foot, from February 2, 2005.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to June 1983.

In a November 2001 decision, the Board of Veterans' Appeals 
(Board) granted service connection for plantar fasciitis of the 
right foot.  By rating action of the following month, the 
Regional Office (RO) assigned a 10 percent evaluation for plantar 
fasciitis of the right foot, effective October 7, 1994.  The 
Veteran filed a timely notice of disagreement with the 
evaluation.  This case was previously before the Board in 
September 2004, at which time it was remanded for additional 
development of the record and to ensure due process.  The RO, in 
an October 2005 rating action, assigned a 20 percent evaluation 
for plantar fasciitis of the right foot, effective February 2, 
2005.  The Board denied the Veteran's claim in March 2006.  

The Veteran filed an appeal with the United States United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated January 2008, granted a Joint Motion for Remand.  In an 
April 2008 decision, the Board again remanded the claim for 
additional development of the evidence.  In a June 2009 
determination, the Board denied the Veteran's claim for a rating 
in excess of 10 percent for plantar fasciitis prior to February 
2, 2005, and remanded the claim for a rating in excess of 20 
percent from that date.  The claim for an initial evaluation in 
excess of 20 percent for plantar fasciitis of the right foot is 
again before the Board for appellate consideration.

The issue of entitlement to service connection for post-
traumatic stress disorder has been raised by the Veteran, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ). Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran's plantar fasciitis of the right foot results in 
severe disability.

CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for plantar 
fasciitis of the right foot from February 2, 2005, have been more 
nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, 4.73, Diagnostic Codes 5284, 5310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist a veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

This case arises from the initial award of service connection for 
the claim on appeal.  Following that grant, March 2005, and May 
and July 2008 letters provided notice to the Veteran regarding 
what information and evidence is needed to substantiate his claim 
for higher ratings, to include what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  The letters further advised the Veteran 
of how VA assigns a disability rating and an effective date and 
the type of evidence which impacts such.  The case was last 
readjudicated in February 2010.

In any event, in Dingess, the Court held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2008); see generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); see 
also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial appeals 
of a disability rating for a service-connected disability fall 
under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, post service medical records, the reports of VA 
examinations, lay statements, and hearing testimony.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by providing evidence and argument.  Thus, the 
Veteran has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error in 
the sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A 30 percent rating may be assigned for other foot injuries which 
are severe.  When moderately severe, a 20 percent evaluation may 
be assigned.  NOTE:  With actual loss of use of the foot, rate 40 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Under 38 C.F.R. § 4.73, Diagnostic Code 5310, Muscle Group X 
governs movements of the forefoot and toes and propulsion thrust 
in walking.  The muscles of Muscle Group X are divided into two 
groups, the plantar and the dorsal muscles. The muscles of the 
plantar aspect of the foot consist of (1) Flexor digitorum 
brevis; (2) abductor hallucis; (3) abductor digiti minimi. (4) 
quadratus plantae; (5) lumbricales; (6) flexor hallucis brevis; 
(7) adductor hallucis; (8) flexor digiti minimi brevis; (9) 
dorsal and plantar interossei.  Other important plantar 
structures are the Plantar aponeurosis, long plantar and 
calcaneonavicular ligaments, tendon of posterior tibial, peroneus 
longus, and long flexors of the great and little toes.  Slight 
disability of the plantar muscles of Muscle Group X warrants a 
noncompensable rating; moderate muscle disability of the plantar 
muscles of Muscle Group X warrants a 10 percent rating; 
moderately severe muscle disability of the plantar muscle of 
Muscle Group X warrants a 20 percent rating; and severe muscle 
disability warrants a 30 percent rating.

The muscles of the dorsal aspect of the foot consist of (1) the 
extensor hallucis brevis and (2) the extensor digitorium brevis.  
Other important dorsal structures are the cruciate, crural, 
deltoid, and other ligaments, as well as the tendons of long 
extensors of the toes and peronei muscles.  Slight disability of 
the dorsal muscles of Muscle Group X warrants a noncompensable 
rating; moderate muscle disability as well as moderately severe 
muscle disability of the dorsal muscles of Muscle Group X 
warrants a 10 percent rating; and severe muscle disability 
warrants a 20 percent rating.

The Board notes that the RO has evaluated the Veteran's right 
foot disability under Diagnostic Code 5310.  While a change in 
the criteria for rating muscle injuries was effective in July 
1997, no substantive changes were made to Diagnostic Code 5310.  

When the Veteran was seen in a VA outpatient treatment clinic on 
February 2, 2005, it was indicated there was severe pain on 
palpation of the plantar fascia, and pain on palpation of the 
medial tubercle and heel fat pad of the right foot.  Similar 
findings were recorded in May 2005.  The record reflects the 
Veteran received physical therapy for his right foot condition in 
2006.  It was noted in May 2006 that he had altered his gait due 
to chronic foot pain.  

The Veteran was seen in the VA podiatry clinic in June 2008 for 
an evaluation of right heel pain.  He related the orthotics he 
had helped for a relatively short period of time, and then the 
pain returned.  He asserted the right foot pain started in the 
heel and ended up in the mid-arch area.  He described the pain as 
burning in nature, and said it never really went away all day.  
An examination revealed some tightness on the plantar fascial 
band, which was hypertrophied and became quite prominent with 
dorsiflexion of the toes.  This led to some re-creation of the 
presenting pain.  There was pain on palpation of the plantar 
medial aspect of the heel, and the plantar medial band of the 
plantar fascia.  Tinel's sign was positive.  After sensitizing 
the nerve, there was a positive Tinel on percussion.  This pain 
also increased when the foot was plantar flexed and pressure was 
applied on the plantar medial and plantar lateral nerve tunnels.  
The pain reproduced in this manner was significantly more painful 
than that produced by plantar palpation.  

On VA examination in September 2008, the Veteran complained of 
throbbing and burning pain of the right foot.  He claimed the 
pain was constant and impacted his work.  An examination showed 
the Veteran walked with an antalgic gait.  The right foot 
revealed pes planus.  There was hammertoe involving the second 
toe, and mallet toe involving the third toe.  Tinel's sign was 
positive over the right tarsal tunnel.  There was tenderness 
along the longitudinal arch and heel, as well as pain on 
manipulation of the arch.  The diagnoses were plantar fasciitis 
and pes planus of the right foot.  The examiner commented that 
the Veteran had additional functional loss due to pain and lack 
of endurance after repetitive use.  The major impact was from the 
pain.  He added that the Veteran's right foot pain was constant 
and exacerbated by standing and walking.  

Based on the evidence summarized above, and resolving doubt in 
the Veteran's favor, the Board concludes the medical findings 
establish that the Veteran's plantar fasciitis of the right foot 
is productive of severe impairment.  This is the maximum 
evaluation assignable under Diagnostic Codes 5310 or 5284.  Since 
there is no indication of loss of use of the right foot, there is 
no basis on which a higher rating may be assigned.  

The Board has also considered whether the Veteran's service-
connected plantar fasciitis of the right foot presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this case, there are no exceptional or unusual 
factors with regard to the Veteran's right foot disability.  The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluation for 
that service-connected disability is inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
levels and symptomatology, and provide for additional or more 
severe symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted. 


ORDER

An initial evaluation of 30 percent for plantar fasciitis of the 
right foot is granted from February 2, 2005, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


